UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:1-7775 MASSEY ENERGY COMPANY (Exact Name of Registrant as Specified In Its Charter) Delaware 95-0740960 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4 North 4th Street, Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) (804) 788-1800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “large accelerated filer “and “accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No [X] As of July 31, 2007 there were 81,160,957 shares of common stock, $0.625 par value, outstanding. MASSEY ENERGY COMPANY FORM 10-Q For the Quarterly Period Ended June 30, 2007 TABLE OF CONTENTS PAGE Part I:Financial Information Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 Part II:Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 6. Exhibits 23 Signatures 24 Table of Contents PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS MASSEY ENERGY COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Amounts) UNAUDITED Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues Produced coal revenue $ 516,212 $ 492,468 $ 1,035,905 $ 968,129 Freight and handling revenue 39,901 38,521 83,753 79,408 Purchased coal revenue 31,322 12,312 56,496 39,745 Other revenue 30,367 12,815 48,968 28,304 Total revenues 617,802 556,116 1,225,122 1,115,586 Costs and expenses Cost of produced coal revenue 408,992 413,768 811,508 808,977 Freight and handling costs 39,901 38,521 83,753 79,408 Cost of purchased coal revenue 27,185 11,425 49,345 34,386 Depreciation, depletion and amortization, applicable to: Cost of produced coal revenue 59,454 56,411 120,791 112,254 Selling, general and administrative 793 840 1,605 1,691 Selling, general and administrative 19,664 13,238 38,353 30,693 Other expense 1,686 1,576 4,082 3,550 Total costs and expenses 557,675 535,779 1,109,437 1,070,959 Income before interest and taxes 60,127 20,337 115,685 44,627 Interest income 6,819 5,176 12,228 10,115 Interest expense (21,630 ) (21,631 ) (43,067 ) (43,243 ) Income before taxes 45,316 3,882 84,846 11,499 Income tax expense (10,378 ) (657 ) (17,301 ) (2,024 ) Income before cumulative effect of accounting change 34,938 3,225 67,545 9,475 Cumulative effect of accounting change, net of tax - - - (639 ) Net income $ 34,938 $ 3,225 $ 67,545 $ 8,836 Income per share - Basic Income before cumulative effect of accounting change $ 0.43 $ 0.04 $ 0.84 $ 0.12 Cumulative effect of accounting change - - - (0.01 ) Net income $ 0.43 $ 0.04 $ 0.84 $ 0.11 Income per share - Diluted Income before cumulative effect of accounting change $ 0.43 $ 0.04 $ 0.83 $ 0.12 Cumulative effect of accounting change - - - (0.01 ) Net income $ 0.43 $ 0.04 $ 0.83 $ 0.11 Shares used to calculate income per share Basic 80,638 81,076 80,600 81,308 Diluted 81,672 81,856 81,347 82,024 Dividends per share $ 0.04 $ 0.04 $ 0.08 $ 0.08 See Notes to Condensed Consolidated Financial Statements 1 Table of Contents MASSEY ENERGY COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Amounts) UNAUDITED June 30, December 31, 2007 2006* ASSETS Current Assets Cash and cash equivalents $ 321,869 $ 239,245 Trade and other accounts receivable, less allowance of $445 and $576, respectively 201,318 197,105 Inventories 207,407 191,056 Other current assets 167,126 172,322 Total current assets 897,720 799,728 Net Property, Plant and Equipment 1,797,352 1,776,781 Other Noncurrent Assets Pension assets 32,662 34,974 Other 124,668 129,213 Total other noncurrent assets 157,330 164,187 Total assets $ 2,852,402 $ 2,740,696 * Amounts at December 31, 2006 have been derived from audited financial statements. (Continued On Next Page) 2 Table of Contents MASSEY ENERGY COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Amounts) UNAUDITED June 30, December 31, 2007 2006* LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable, principally trade and bank overdrafts $ 148,402 $ 117,157 Current portion of debt 1,797 2,583 Payroll and employee benefits 35,033 40,380 Income taxes payable 25,372 19,412 Other current liabilities 180,943 175,005 Total current liabilities 391,547 354,537 Noncurrent Liabilities Long-term debt 1,102,418 1,102,324 Deferred taxes 113,164 116,690 Other noncurrent liabilities 473,676 469,854 Total noncurrent liabilities 1,689,258 1,688,868 Shareholders’ Equity Capital stock Preferred – authorized 20,000,000 shares without par value; none issued - - Common – authorized 150,000,000 shares of $0.625 par value; issued 82,459,957 and 82,365,259 shares at June 30, 2007 and December 31, 2006, respectively 51,523 51,458 Treasury stock, 1,299,000 shares at cost (49,995 ) (49,995 ) Additional capital 228,080 220,650 Retained earnings 582,171 515,894 Other comprehensive loss (40,182 ) (40,716 ) Total shareholders’ equity 771,597 697,291 Total liabilities and shareholders’ equity $ 2,852,402 $ 2,740,696 * Amounts at December 31, 2006 have been derived from audited financial statements. See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents MASSEY ENERGY COMPANY CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) UNAUDITED Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 67,545 $ 8,836 Adjustments to reconcile Net income to Cash provided by operating activities: Cumulative effect of accounting change - 639 Depreciation, depletion and amortization 122,396 113,945 Share-based compensation expense 5,867 2,963 Deferred income taxes (5,299 ) (2,095 ) Gain on disposal of assets (11,831 ) (8,450 ) Gain on reserve exchange (10,284 ) - Asset retirement obligations accretion 5,850 5,085 Changes in operating assets and liabilities: Increase in accounts receivable (7,056 ) (26,172 ) Increase in inventories (16,351 ) (7,349 ) Decrease in other current assets 5,196 28,331 Decrease in pension and other assets 5,044 6,251 Increase (decrease) in accounts payable and bank overdrafts 31,245 (7,090 ) Increase in accrued income taxes 5,960 20,254 Increase (decrease) in other accrued liabilities 2,399 (15,463 ) Increase in other noncurrent liabilities 12,723 10,017 Asset retirement obligations payments (4,679 ) (1,828 ) Cash provided by operating activities 208,725 127,874 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (136,606 ) (161,566 ) Proceeds from sale of assets 17,024 9,792 Cash utilized by investing activities (119,582 ) (151,774 ) CASH FLOWS FROM FINANCING ACTIVITIES Stock repurchase - (49,995 ) Repayments of capital lease obligations (1,698 ) (6,644 ) Cash dividends paid (6,449 ) (6,328 ) Proceeds from stock options exercised 1,144 796 Income tax benefit from stock option exercises 484 604 Cash utilized by financing activities (6,519 ) (61,567 ) Increase (decrease) in cash and cash equivalents 82,624 (85,467 ) Cash and cash equivalents at beginning of period 239,245 319,418 Cash and cash equivalents at end of period $ 321,869 $ 233,951 See Notes to Condensed Consolidated Financial Statements 4 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)General The condensed consolidated financial statements do not include footnotes and certain financial information normally presented annually under accounting principles generally accepted in the United States and, therefore, should be read in conjunction with the Annual Report on Form 10-K of Massey Energy Company (“we,” “our,” “us”) for the year ended December 31, 2006. Accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. The results of operations for the quarterly period ended June 30, 2007 are not necessarily indicative of results that can be expected for the fiscal year ending December 31, 2007. The condensed consolidated financial statements included herein are unaudited; however, they contain all adjustments (consisting of normal recurring accruals), which, in our opinion, are necessary to present fairly our consolidated financial position at June 30, 2007 and our consolidated results of operations and cash flows for the three and six months ended June 30, 2007 and 2006, and cash flows for the six months ended June 30, 2007 and 2006, in conformity with accounting principles generally accepted in the United States. The condensed consolidated financial statements include our accounts and the accounts of our wholly owned and sole, direct operating subsidiary, A.T. Massey Coal Company, Inc. (“A.T. Massey”), and A.T. Massey’s wholly and majority owned direct and indirect subsidiaries. Significant intercompany transactions and accounts are eliminated in consolidation. We have no independent assets or operations. We do not have a controlling interest in any separate independent operations. Investments in business entities in which we do not have control, but have the ability to exercise significant influence over the operating and financial policies, are accounted for under the equity method. A.T. Massey fully and unconditionally guarantees our obligations under the 6.625% senior notes due 2010 (the “6.625% Notes”), the 6.875% senior notes due 2013 (the “6.875% Notes”), the 4.75% convertible senior notes due 2023 (the “4.75% Notes”) and the 2.25% convertible senior notes due 2024 (the “2.25% Notes”). In addition, the 6.625% Notes, the 6.875% Notes and the 2.25% Notes are fully and unconditionally, jointly and severally guaranteed by A.T. Massey and substantially all of our indirect operating subsidiaries, each such subsidiary being indirectly 100% owned by us. The subsidiaries not providing a guarantee of the 6.625% Notes, the 6.875% Notes and the 2.25% Notes are minor (as defined under Securities and Exchange Commission (“SEC”) Rule 3-10(h)(6) of Regulation S-X). See Note 5 for a more complete discussion of debt. (2)Inventories Inventories are comprised of: June 30, December 31, 2007 2006 (In Thousands) Saleable coal $ 139,208 $ 124,816 Raw coal 16,137 13,210 Subtotal coal inventory 155,345 138,026 Supplies inventory 52,062 53,030 Total inventory $ 207,407 $ 191,056 Saleable coal represents coal ready for sale, including inventories designated for customer facilities under consignment arrangements of $47.2 million and $61.0 million at June 30, 2007 and December 31, 2006, respectively. Raw coal represents coal that generally requires further processing prior to shipment to the customer. 5 Table of Contents (3)Other Current Assets Other current assets are comprised of: June 30, December 31, 2007 2006 (In Thousands) Longwall panel costs $ 24,051 $ 38,843 Deposits 119,304 106,833 Other 23,771 26,646 Total other current assets $ 167,126 $ 172,322 Deposits consist primarily of funds placed in restricted accounts with financial institutions to collateralize letters of credit that support workers’ compensation requirements, insurance and other obligations. As of both June 30, 2007 and December 31, 2006, deposits include $105.0 million of funds pledged as collateral to support $100.0 million of outstanding letters of credit. At June 30, 2007, deposits also include $13.2 million of United States Treasury securities supporting various regulatory obligations. (4)Property, Plant and Equipment Property, plant and equipment is comprised of: June 30, December 31, 2007 2006 (In Thousands) Property, plant and equipment, at cost $ 3,569,097 $ 3,477,550 Accumulated depreciation, depletion and amortization (1,771,745 ) (1,700,769 ) Net property, plant and equipment $ 1,797,352 $ 1,776,781 Property, plant and equipment includes gross assets under capital leases of $17.3 million and $32.3 million at June 30, 2007 and December 31, 2006, respectively. During the second quarter of 2007, we exchanged coal reserves with a third party, recognizing a gain of $10.3 million (pre-tax) in accordance with Statement of Financial Accounting Standards (“SFAS”) No 153: Exchanges of Nonmonetary Assets, an Amendment of APB No. 29, Accounting for Nonmonetary Transactions. The gain included a $1.0 million cash payment. The acquired coal reserves were recorded in Property, plant and equipment at the fair value of the reserves surrendered, less the $1.0 million payment received. (5)Debt Debt is comprised of: June 30, December 31, 2007 2006 (In Thousands) 6.875% senior notes due 2013, net of discount $ 755,097 $ 754,804 6.625% senior notes due 2010 335,000 335,000 2.25% convertible senior notes due 2024 9,647 9,647 4.75% convertible senior notes due 2023 730 730 Capital lease obligations 9,534 11,232 Fair value hedge adjustment (5,793 ) (6,506 ) Total debt 1,104,215 1,104,907 Amounts due within one year (1,797 ) (2,583 ) Total long-term debt $ 1,102,418 $ 1,102,324 The weighted average effective interest rate of the outstanding borrowings was 7.0% at both June 30, 2007 and December 31, 2006, after giving effect to the amortization of the Fair value hedge adjustment. At June 30, 2007, our available liquidity was $435.6 million, comprised of cash and cash equivalents of $321.9 million and $113.7 million availability from our asset-based revolving credit facility. 6 Table of Contents On December 9, 2005, we exercised our right to terminate our interest rate swap agreement on the 6.625% Notes, which we entered into in November 2003, because of anticipated increases in the variable interest rate component of the swap. We paid a $7.9 million termination payment to the swap counterparty on December 13, 2005. The termination payment, which is reflected in the table above as Fair value hedge adjustment, is being amortized into Interest expense through November 15, 2010. For the three and six months ended June 30, 2007, $0.3 million and $0.7 million, respectively, of the Fair value hedge adjustment was amortized into Interest expense. (6)Income Taxes In June 2006, the Financial Accounting Standards Board (“FASB”) issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”) to create a single model to address accounting for uncertainty in income tax positions. FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold that a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. We adopted FIN 48 effective January 1, 2007, at which time we increased retained earnings by $5.2 million for the cumulative effect of adoption. We accrue interest and penalties related to unrecognized tax benefits in Other noncurrent liabilities and recognize the related expense in Income tax expense. We accrued less than $100,000 for the payment of interest and penalties at January 1, 2007, and $2.4 million for the payment of interest and penalties at June 30, 2007. We recorded the additional $2.4 million of uncertain tax position based upon an Industry Director Directive issued by a taxing authority in the second quarter of 2007. We are subject to income taxes in the United States and various state jurisdictions. The Internal Revenue Service (“IRS”) has examined our federal income tax returns, or statutes of limitations have expired for years through 2000. Additionally, the IRS has sent notification to us of no change for our calendar year ended December 31, 2002 federal income tax return.We are currently under audit from the IRS for the fiscal year ended October 31, 2001, and calendar years ended December 31, 2003 and 2004. In the various states where we file state income tax returns, the state tax authorities have examined our state returns, or statutes of limitations have expired through 2001.While management believes that we have adequately provided for any income taxes and interest and penalties that may ultimately be paid with respect to all open tax years, amounts asserted by taxing authorities could be greater than our accrued position. Accordingly, additional provisions on federal and state tax-related matters could be recorded in the future as revised estimates are made or underlying matters are settled or otherwise resolved. The total amount of unrecognized tax benefits, including penalties and interest, as of January 1, 2007 was approximately $2.3 million and as of June 30, 2007, was approximately $4.7 million. All unrecognized tax benefits would affect the effective tax rate if we were to recognize them.Since the timing of resolutions and/or closure of tax audits is uncertain, it is difficult to predict with certainty the range of reasonably possible significant increases or decreases in the liability for unrecognized tax benefits that may occur within the next twelve months. Currently, we do not anticipate any significant changes to current unrecognized tax benefits during the remainder of 2007. (7)Pension Expense Net periodic pension expense for both our qualified defined benefit pension plan and nonqualified supplemental benefit pension plan is comprised of the following components: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In Thousands) Service cost $ 2,429 $ 2,265 $ 4,858 $ 4,531 Interest cost 3,756 3,393 7,511 6,786 Expected return on plan assets (5,607 ) (4,988 ) (11,213 ) (9,976 ) Recognized loss 1,017 1,537 2,034 3,075 Amortization of prior service cost 10 (4 ) 20 (8 ) Net periodic pension expense $ 1,605 $ 2,203 $ 3,210 $ 4,408 For the three months ended June 30, 2007, we did not contribute to the qualified defined benefit pension plan. For the three months ended June 30, 2006, we contributed $4.6 million. Contributions for the six months ended June 30, 2007 and 2006 were $0.4 million and $9.2 million, respectively. We paid benefits to participants of the nonqualified supplemental benefit pension plan of $0.02 million for both the six month periods ended June 30, 2007 and 2006. 7 Table of Contents (8)Other noncurrent liabilities Other noncurrent liabilities are comprised of: June 30, December 31, 2007 2006 (In Thousands) Reclamation $ 151,580 $ 142,687 Workers' compensation and black lung 91,563 89,227 Other postretirement benefits 141,380 138,109 Other 89,153 99,831 Total other noncurrent liabilities $ 473,676 $ 469,854 (9)Black Lung and Workers’ Compensation Expense Expenses for black lung benefits and workers’ compensation related benefits include the following components: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In Thousands) (In Thousands) Self-insured black lung benefits: Service cost $ 611 $ 632 $ 1,223 $ 1,264 Interest cost 817 711 1,634 1,421 Amortization of actuarial gain (663 ) (957 ) (1,326 ) (1,913 ) Subtotal black lung benefits expense 765 386 1,531 772 Other workers' compensation benefits 6,816 8,597 14,417 17,827 Total black lung and workers' compensation benefits expense $ 7,581 $ 8,983 $ 15,948 $ 18,599 Payments for benefits, premiums and other costs related to black lung and workers’ compensation liabilities were $6.3 million and $7.9 million, for the three months ended June 30, 2007 and June 30, 2006, respectively, and were $13.2 million and $20.7 million for the six months ended June 30, 2007 and 2006, respectively. (10)Other Postretirement Benefits Expense Net periodic postretirement benefit cost includes the following components: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In Thousands) (In Thousands) Service cost $ 917 $ 940 $ 1,834 $ 1,879 Interest cost 2,117 1,990 4,233 3,980 Recognized loss 466 577 932 1,154 Amortization of prior service credit (188 ) (188 ) (375 ) (375 ) Net periodic postretirement benefit cost $ 3,312 $ 3,319 $ 6,624 $ 6,638 Payments for benefits related to postretirement benefit cost were $1.3 million for both the three months ended June 30, 2007 and 2006, and were $2.5 million and $2.7 million, for the six months ended June 30, 2007 and 2006, respectively. (11)Other Items Affecting Net Income During the second quarter of 2007, we recorded a net charge of $6.3 million (pre-tax) resulting from adjustments to litigation reserves for certain legal matters.During the six month period ended June 30, 2007, we recorded net charges of $9.4 million (pre-tax) in litigation reserves for certain legal matters. 8 Table of Contents (12)Earnings Per Share The number of shares of our common stock, $0.625 par value (“Common Stock”) used to calculate basic earnings per share for the three months and six months ended June 30, 2007 and 2006 is based on the weighted average of outstanding shares during the respective periods. The number of shares of Common Stock used to calculate diluted earnings per share is based on the number of shares of Common Stock used to calculate basic earnings per share plus the dilutive effect of stock options and other stock-based instruments held by our employees and directors during each period and debt securities currently convertible into shares of Common Stock during each period. In accordance with accounting principles generally accepted in the United States (“GAAP”), the effect of dilutive securities in the amount of 0.3 million shares was excluded from the calculation of the diluted income per common share in the three and six months ended June 30, 2006, as such inclusion would result in antidilution. The computations for basic and diluted income per share are based on the following per share information: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In Thousands, Except Per Share Amounts) (In Thousands, Except Per Share Amounts) Numerator: Income before cumulative effect of accounting change $ 34,938 $ 3,225 $ 67,545 $ 9,475 Cumulative effect of accounting change, net of tax - - - (639 ) Net income - numerator for basic 34,938 3,225 67,545 8,836 Effect of convertible notes 50 - 100 - Adjusted net income - numerator for diluted $ 34,988 $ 3,225 $ 67,645 $ 8,836 Denominator: Weighted average shares - denominator for basic 80,638 81,076 80,600 81,308 Effect of stock options/restricted stock 710 780 423 716 Effect of convertible notes 324 - 324 - Adjusted weighted average shares - denominator for diluted 81,672 81,856 81,347 82,024 Income per share: Basic Before cumulative effect of accounting change $ 0.43 $ 0.04 $ 0.84 $ 0.12 Cumulative effect of accounting change - - - (0.01 ) Net income $ 0.43 $ 0.04 $ 0.84 $ 0.11 Diluted Before cumulative effect of accounting change $ 0.43 $ 0.04 $ 0.83 $ 0.12 Cumulative effect of accounting change - - - (0.01 ) Net income $ 0.43 $ 0.04 $ 0.83 $ 0.11 The 4.75% Notes are convertible by holders into shares of Common Stock during certain periods under certain circumstances. As of June 30, 2007, the price of Common Stock had reached the specified threshold for conversion. Consequently, the 4.75% Notes are convertible until September 28, 2007, the last business day of our third quarter. The 4.75% Notes may be convertible beyond this date if the specified threshold for conversion is met in subsequent quarters. If all of the 4.75% Notes outstanding at June 30, 2007 had been converted, we would have issued 37,649 shares. The 2.25% Notes are convertible by holders into shares of Common Stock during certain periods under certain circumstances. The 2.25% Notes were not eligible for conversion at June 30, 2007. If all of the 2.25% Notes outstanding at June 30, 2007 had been eligible and were converted, we would have issued 287,113 shares. (13)Contingencies Wheeling-Pittsburgh Steel On April 27, 2005, Wheeling-Pittsburgh Steel Corporation (“WPS”) sued our subsidiary Central West Virginia Energy Company (“CWVE”) in the Circuit Court of Brooke County, West Virginia, seeking (a) an order requiring CWVE to specifically perform its obligations under a Coal Supply Agreement (“CSA”) and (b) compensatory damages due to CWVE’s alleged failure to perform under the CSA and for alleged damages to WPS’s coke ovens. WPS later amended its complaint to add Mountain State Carbon, LLC (“MSC”) as a plaintiff, us as a defendant, and claims for bad faith, misrepresentation and punitive damages.It is CWVE’s position that its failure to perform was excused due to the occurrence of events that rendered performance commercially impracticable and/or force majeure events as defined by the parties in the CSA, including unforeseen labor shortages, mining and geologic problems at certain of our coal mines, railroad car shortages, transportation problems and other events beyond our control. On May 29, 2007, the trial commenced.On July 2, 2007, the jury awarded damages in favor of WPS and MSC in the amount of $219.9 million, comprised of $119.9 million compensatory and $100 million punitive damages. On July 30, 2007, a hearing was held by the trial court to review the punitive damages award, and to consider pre-judgment interest and a counterclaim filed by CWVE related to damages for non-payment of the escalated purchase price under the CSA for coal delivered to MSC in November and December 2006.At the hearing, the trial court awarded WPS and MSC pre-judgment interest of approximately $24 million and awarded CWVE approximately $4.5 million (including pre-judgment interest) on the counterclaim.On August 2, 2007, the trial court entered the jury award of compensatory and punitive damages, which, including the above mentioned pre-judgment interest of $24 million, totals approximately $240 million (net of the $4.5 million awarded to CWVE). We believe, in consultation with legal counsel, that we have strong legal arguments to raise in post-trial motions and subsequently on appeal to the West Virginia Supreme Court of Appeals that create significant uncertainty regarding the ultimate outcome of this matter.Given the size of the punitive damages awarded, West Virginia case precedent, and the significant legal questions the case presents for appeal, we believe it is probable that the West Virginia Supreme Court of Appeals will agree to hear our appeal.Ultimately, we believe it is unlikely any punitive damages will be assessed in this matter.We further believe in consultation with legal counsel that due to matters of law in the conduct of the recently completed trial, there is a strong possibility that the West Virginia Supreme Court of Appeals will remand the compensatory damages claim for retrial or significantly reduce the amount of the compensatory damages awarded by the jury. We believe the range of possible loss in this matter is from $16 million to $244 million, prior to post-judgment interest or other costs. The minimum loss we expect to incur upon final settlement or adjudication is the amount of excess costs incurred by WPS to acquire coal required but not delivered under the CSA (plus pre-judgment interest) adjusted for performance excused by events of force majeure.Amounts in excess of this amount may ultimately be awarded if the West Virginia Supreme Court of Appeals upholds the circuit court’s decisions, in whole or in part, or if the West Virginia Supreme Court of Appeals remands the case for retrial and a jury awards the plaintiffs an amount in excess of what we have accrued. We are unable to predict the ultimate outcome of this matter and believe there is no amount in the range that is a better estimate than any other amount given the various possible outcomes on appeal.Included in these reasonably possible outcomes are reversal of the compensatory damage and punitive awards, remand and retrial, or reduction of some or all of the awards.As there is no amount in the range that is a better estimate than any other amount, the minimum amount in the range has been accrued (included in Other current liabilities).It is reasonably possible that our judgments regarding these matters could change in the near term, resulting in the recording of additional material losses that would affect our operating results and financial position. We are currently evaluating our insurance coverage, which may be applicable to the property damage allegations related to WPS’s coke ovens and a portion of the punitive damage elements of the award.The possible recoveries from insurance of any losses that may arise from claims related to this matter have not been considered in determining our accrual for this matter. We expect the trial court to order an appeal bond be posted by us in an amount of no greater than the statutory limit of $50 million to proceed with an appeal to the West Virginia Supreme Court of Appeals.While timing of a requirement to post an appeal bond is uncertain and dependent on actions by the trial court, an appeal bond will likely be required to be posted during the current fiscal year. Harman In December 1997, A.T. Massey’s then subsidiary Wellmore Coal Corporation (“Wellmore”) declared force majeure under its coal supply agreement with Harman Mining Corporation (“Harman”) and reduced the amount of coal to be purchased from Harman. On October 29, 1998, Harman and its sole shareholder sued A.T. Massey and five of its subsidiaries (“Massey Defendants”) in the Circuit Court of Boone County, West Virginia, alleging that the Massey Defendants tortiously interfered with Wellmore’s agreement with Harman, causing Harman to go out of business. On August 1, 2002, the jury awarded the plaintiffs $50 million in compensatory and punitive damages. On April 5, 2007, the West Virginia Supreme Court of Appeals accepted the Massey Defendants’ Petition for Appeal. Oral arguments are scheduled for October 10, 2007.The range of possible loss in this matter extends up to approximately $75 million including the jury award and post-judgment interest to date. We believe we have strong arguments to raiseon appeal to the West Virginia Supreme Court of Appeals. As of June 30, 2007, we had accrued a liability of $32.8 million, including $10.8 million of interest, which is included in Other current liabilities. West Virginia Flooding Since July 2001, we and nine of our subsidiaries have been sued in 17 consolidated civil actions filed in the Circuit Courts of Boone, Fayette, Kanawha, McDowell, Mercer, Raleigh and Wyoming Counties, West Virginia, for alleged property damages and personal injuries arising out of flooding on or about July 8, 2001. Along with 32 other consolidated cases not involving us or our subsidiaries, these cases cover approximately 4,300 plaintiffs seeking unquantified compensatory and punitive damages from approximately 200 defendants. The
